ITEMID: 001-83043
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF STOJKOVIC v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Pecuniary damage - claim dismissed (Article 41 - Causal link;Pecuniary damage;Just satisfaction);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Peer Lorenzen
TEXT: 4. Between 5 July and 27 December 1991 the applicant worked as a manager of a joint stock company (“the employer”). On 7 February 1992 he was dismissed by the employer’s disciplinary commission, a decision which was confirmed by the executive board on 17 March 1992.
5. On 23 March 1992 the applicant brought an action against the employer to annul his dismissal and for his reinstatement as a manager.
6. On 16 June 1992 the then Štip Municipal Court (Општински Суд Штип) dismissed his claim.
7. On 25 January 1993 the then Štip District Court (Окружен Суд Штип) upheld his appeal of 19 November 1992 and remitted the case for a re-examination.
8. Of nine hearings scheduled before the first-instance court, none was adjourned at the applicant’s request.
9. On 29 December 1993 the then Municipal Court dismissed his claim. That decision was upheld by then District Court’s decision of 30 March 1994 dismissing his appeal of 10 February 1994.
10. On 30 May 1994 the applicant lodged an appeal on points of law (ревизија) which was granted by the Supreme Court’s decision of 20 December 1995. On 22 February 1996 the then District Court again upheld the first-instance decision of 29 December 1993.
11. On 17 April 1996 the applicant submitted a fresh appeal on points of law before the Supreme Court. On 20 November 1997 the Supreme Court quashed both the first- and second-instance decisions and remitted the case for a renewed examination. It ruled that the lower courts had erroneously established that the employer’s meeting of shareholders (собрание на акционери) and the strike board (штрајкувачки одбор) had discharged the applicant as the employer’s manager prior to the disciplinary commission having given the dismissal decision (see paragraph 4 above). According to the minutes of their meeting of 27 December 1991, they had only voted against him, but had left the matter to be decided by the disciplinary commission.
12. On 29 May 1998 the applicant requested the removal of the first-instance judge for bias. On 3 June 1998 the President of the Štip Court of First Instance dismissed that request as unsubstantiated.
13. According to the information submitted by the parties, none of the six hearings fixed by the first-instance court was adjourned at the applicant’s request.
14. On 17 December 1998 the Štip Court of First Instance annulled the 1992 dismissal order finding that it was not given by an authorised body. However, it dismissed the applicant’s claim for his reinstatement to a post corresponding to his qualifications since bankruptcy proceedings had been meanwhile launched against the employer. The employer’s receiver (стечаен управник) could decide the reinstatement issue.
15. On 29 December 1999 the Court of Appeal quashed this decision as incoherent and ordered a retrial arguing that the lower court had erred in establishing the facts concerning the body competent to decide on the dismissal.
16. After three hearings being fixed, on 24 April 2001 the Štip Court of First Instance dismissed the applicant’s claims finding that: he was discharged as the employer’s manager by the executive board on 27 December 1991; under an application for disciplinary proceedings submitted by the strike board, the newly appointed manager requested the disciplinary commission to dismiss him for having committed serious work-related violations, which was actually done by the commission’s decision of 7 February 1992; and the executive board dismissed his objection by decision of 17 March 1992. The court therefore concluded that the applicant’s claims were ill-founded. This decision was given by another first-instance judge. On 29 November 2001 the Court of Appeal upheld this decision.
17. On 21 January 2002 the applicant submitted an appeal on points of law before the Supreme Court arguing that the lower courts had wrongly established and assessed the facts.
18. The applicant died on 31 October 2002.
19. On 11 September 2003 the Supreme Court finally dismissed his appeal finding that the lower courts had properly established the facts and correctly applied the national law. According to a note written on the slip receipt, on 3 December 2003 there was an unsuccessful attempt to serve this decision due to the applicant’s death. The applicant’s successors maintained that they learnt about this decision only on 29 July 2004 when they received the Government’s observations. The Government did not contest that assertion.
20. During the proceedings, the applicant applied several times to the first-instance court to expedite the proceedings. His requests for priority treatment submitted before the Supreme Court were refused. He also notified the State Judicial Council about the protracted length of the proceedings.
21. Section 10 of the then Civil Proceedings Act (Закон за парничната постапка) (“the Act”) provided that it was incumbent upon the court to undertake to conduct the proceedings without undue delay and economically, and to avoid any attempt of abuse of the rights afforded to the parties concerned.
22. Section 408 of the Act provided, inter alia, that the court should take into consideration the necessity of urgent settlement of employment disputes.
23. Section 36 of the Courts Act (Закон за судовите) of 2006 (“the 2006 Act”) provides that a party concerned can lodge with the immediate higher court (непосредно повисокиот суд) an application for the protection of the right to a hearing within a reasonable time if he/she considers that it has been violated by a court of competent jurisdiction. The immediate higher court considers the application (постапува по барањето) within six months after it has been lodged and decides whether the court below violated the right to a hearing within a reasonable time. The higher court shall award just satisfaction to the claimant if it finds a violation of the right to a hearing within a reasonable time. The just satisfaction shall be paid from the State’s budget. The 2006 Act became applicable on 1 January 2007 (section 128).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
